Citation Nr: 0112845	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-13 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under chapter 
30, title 38, United States Code, beyond the delimiting date 
of October 7, 1999.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from October 1987 to October 
1989.  This appeal ensues from a March 2000 determination of 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which denied the veteran's request 
for an extension of the delimiting date for his chapter 30 
education benefits.

The Board notes that the veteran submitted a letter in 
January 2000 which appears to raise a claim for education 
benefits from August 2000 through the veteran's delimiting 
date, October 7, 2000.  It is not clear whether the veteran's 
request for education assistance from August 2000 through the 
end of his education benefits eligibility has been 
adjudicated.  This letter is REFERRED to the RO for follow-up 
and any necessary action.


FINDINGS OF FACT

1.  Following approval of use of education benefits in early 
1990, the veteran was notified in September 1990 that he had 
until October 1999 to use his entitlement to those benefits.

2.  There is no evidence that disabling effects of chronic 
alcoholism, as defined for purposes of regulations governing 
education benefits, prevented the veteran's use of education 
benefits prior to October 1999. 


CONCLUSION OF LAW

The criteria for entitlement to extension of the delimiting 
date for use of education benefits under chapter 30, title 
38, United States code, are not met.  38 U.S.C.A. §§ 3011, 
3031 (West 1991 & Supp. 2000); 38 C.F.R. §§ 21.7020, 21.7050, 
21.7051 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had creditable active military service from 
October 1987 to October 1989.  The veteran's application for 
use of education benefits under chapter 30 was approved in 
early 1990.  In September 1990, the veteran was notified 
that, as of June 1991, he would have 22 months of benefits 
remaining.  He was notified that the delimiting date for use 
of these chapter 30 benefits was October 7, 1999. 

The general rule with regard to educational assistance 
benefits under chapter 30, title 38, United States Code, is 
that the period during which an individual entitled to such 
benefits "expires at the end of the 10-year period beginning 
on the date of such individual's last discharge or release 
from active duty."  38 U.S.C.A. § 3031(a); 38 C.F.R. 
§ 21.7050(a). 

The 10-year delimiting period may be extended if the veteran 
submits an application for extension within the applicable 
time period, and "was prevented from initiating or completing 
the chosen program of education within the otherwise 
applicable eligibility period because of a physical or mental 
disability that did not result from the veteran's willful 
misconduct."  38 C.F.R. § 21.7051(a).  

VA will not consider the disabling effects of chronic 
alcoholism to be the result of willful misconduct.  38 C.F.R. 
§ 21.7051(a)(2).  As defined for purposes of education 
benefits, the term "disabling effects of chronic alcoholism" 
means alcohol-induced physical or mental disorders, or both, 
such as habitual intoxication, withdrawal, amnesia, dementia, 
and other like manifestations of chronic alcoholism which, in 
the particular case, have been medically diagnosed as 
manifestations of alcohol dependency or chronic alcohol abuse 
and are determined to have prevented commencement or 
completion of the individual's chosen program of education.  
38 C.F.R. § 21.5021(v).  The regulation specifically states 
that a diagnosis of alcoholism, chronic alcoholism, alcohol 
dependency, or chronic alcohol abuse, in and of itself, does 
not satisfy the definition of the term.  38 C.F.R. 
§ 21.5021(v)(i)(2).  It must be established by medical 
evidence that such program of education was medically 
infeasible.  38 C.F.R. § 21.7051(a)(2).

By a statement dated in June 1999, the veteran requested 
extension of the established delimiting date for his 
education benefits, so that he could continue his education 
through a program available at the Nevada State Prison, where 
he was incarcerated.  This request was timely.  38 C.F.R. 
§ 21.1032, 21.7051.  The veteran contended that an extension 
of the delimiting date beyond October 1999 was warranted 
because his education had been interrupted by VA 
hospitalizations in 1990 and 1994, and had been interrupted 
by arrests and incarcerations in other years. 

The veteran was requested to provide additional information 
to support the request for extension of the delimiting date 
for education benefits.  By a statement submitted in August 
1999, the veteran identified the type of disability he was 
claiming as "Drug Addiction," stating that this disability 
had resulted in substantial time in rehabilitation and 
incarceration. The veteran specified that he was unable to 
attend education programs due to inpatient rehabilitation for 
substance abuse and due to incarcerations for crimes 
committed for the purpose of feeding drug addiction.  The 
veteran provided evidence of a 1997 conviction for forgery in 
the state of Nevada.  A February 1997 medical report attached 
to the statement submitted by the veteran detailed a history 
of many years of use of crack cocaine and a lengthy criminal 
history. 

In January 2000, the RO notified the veteran that extension 
of the delimiting period for use of his education benefits 
was denied.  However, this letter referenced education 
benefits under chapter 35, although the veteran's eligibility 
is under chapter 30.  The veteran submitted a timely notice 
of disagreement.  In February 2000, the RO issued a corrected 
letter, which advised the veteran that the delimiting date 
for use of the veterans chapter 30 education benefits could 
not be extended, as drug treatment was not considered a 
disability for purposes of extension of a delimiting date.  

By a statement of the case (SOC) issued in March 2000, the RO 
notified the veteran of the applicable regulations, including 
the regulations governing extensions of delimiting dates for 
chapter 30 benefits, and the regulatory definition of the 
term, "disabling effects of alcoholism."  In his April 2000 
substantive appeal, the veteran argued that his drug 
addiction encompassed both alcohol and other substances.  He 
stated that he had a severe dependency on alcohol during his 
tour of active duty.  The veteran contended that if the RO 
obtained his service medical records and the records of his 
VA treatment post-service, the RO would have recognized that 
he was unable to participate in use of educational benefits 
because of alcohol use.  

Willful misconduct, for purposes of veterans' benefits, means 
an act involving conscious wrongdoing or known prohibited 
action.  38 C.F.R. §§ 3.1(n), 3.301.  In this case, the 
interruptions of the veteran's education due to arrests or 
incarcerations for criminal activities appear to be within 
the definition of willful misconduct.  The veteran's use of 
drugs also appears to fit within the definition of willful 
misconduct.  It does not appear that the veteran is 
contending that his delimiting date should be extended for 
interruptions of education due to incarceration, but is only 
requesting that his delimiting date be extended based on 
interruptions of education due to alcohol use.  The Board 
notes that medical infeasibility is the only basis on which a 
delimiting date may be extended.  The Board does not find 
that proof of incarceration may be considered proof of 
medical infeasibility for purposes of extension of the 
delimiting date in this case.  

The veteran argues that there were times when he was unable 
to pursue his education because of alcohol use, but he has 
not identified any specific period or periods of time during 
which he was so disabled.  However, the regulation does not 
allow extension of a delimiting date for education benefits 
on the basis of alcohol use, but only where the medically-
diagnosed disabling effects of use of alcohol, such as 
dementia, amnesia, or withdrawal result in medical 
infeasibility of education, as the veteran was notified in 
the march 2000 SOC.  Moreover, the period of medical 
infeasbility must ordinarily last more than 30 days in order 
to be considered a disability which prevents a veteran from 
initiating or completing an education program.  38 C.F.R. 
§ 21.7051.

In this case, the veteran has not provided any medical 
evidence that education was medically infeasible as a result 
of any disabling effect of alcohol.  In fact, there is no 
medical evidence that any effect of use of alcohol which is 
recognized by the regulations as a "disabling effect" has 
ever been diagnosed.  The 1997 medical report submitted by 
the veteran reflects that the only other medical diagnosis 
assigned, including by history, other than substance abuse, 
was hypertension.  The February 1997 repot specifically 
states that there is no medical diagnosis of any organic 
illness.

The veteran argues that he was unable to pursue his education 
"as a direct result of alcohol addiction."  However, the 
regulations do not allow extension of the delimiting date for 
education benefits based on alcohol use, but only for medical 
infeasibility due to disabling effects of alcohol use.  The 
veteran argues that obtaining additional service medical 
records and post-service medical records would establish that 
he was dependent on alcohol.  However, the veteran has not 
alleged that he has ever been medically diagnosed with any 
disorder resulting from use of alcohol other than alcohol 
dependence. 

The Board notes in particular that, while the veteran argues 
that additional clinical records would establish his use of 
alcohol as well as crack cocaine and other drugs, he does not 
allege that obtaining additional records would establish 
medical infeasibility of education by reason of any disorder 
other than consumption of alcohol or drugs or drug or alcohol 
dependence rehabilitation.  The regulations do not authorize 
extension of a delimiting period for education benefits for 
any reason other than medical infeasibility.  38 C.F.R. § 
21.7051(a)(2).  The regulations also make it clear that 
alcohol consumption or participation in a program of alcohol 
rehabilitation, in the absence of a diagnosed "disabling 
effect" of the use of alcohol do not warrant extension.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well-grounded claim and redefines the 
obligations of VA with respect to the duty to assist.  
However, in the circumstances of this case, a remand would 
serve no useful purpose, as obtaining additional factual 
evidence to show that the veteran's substance dependence 
included alcohol as well as drugs would impose additional 
burdens on VA with no benefit flowing to the veteran, since 
the outcome of the claim would be unchanged unless the 
evidence establishes a period of medical infeasibility in 
excess of 30 days resulting from a disabling effect of 
alcohol.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As 
the veteran has not alleged medical diagnosis of any alcohol-
related disorder other than alcohol dependence, and has not 
alleged medical infeasibility, obtaining further evidence of 
the veteran's alcohol dependence would be fruitless.  

VA has satisfied its duties to notify and to assist the 
veteran in this case, including as required by the VCAA.  
Further development and further expending of VA's resources 
is not warranted.  In the absence of any allegation or 
evidence that the veteran's education was medically 
infeasible as a result of a disabling effect of alcohol use 
at any time during the delimiting period, the request for 
extension of the delimiting period must be denied. 


ORDER

Entitlement to an extension of time beyond the October 7, 
1999 delimiting date for education benefits under chapter 30, 
title 38, United States Code, is denied.    



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals





 


